                     IN THE UNITED STATES DISTRICT COURT                      f:/LEo
                         FOR THE DISTRICT OF MONTANA                          Nov 1B201a
                              MISSOULA DIVISION                           Clerk lJ
                                                                           D;tif,..:...S Diatr;1
                                                                              - .. '\iC. Of M ct Coon
                                                                                      Ou/a
 UNITED STATES OF AMERICA,                       CR 18-23-M-DLC

                   Plaintiff,                    FINAL ORDER OF FORFEITURE

            vs.

 WILLIAM DALE NEWHOFF, JR.,

                   Defendant.



      This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed said motion, the Court FINDS:

      1.          The United States commenced this action pursuant to 18 U.S.C.

§ 924(d);

      2.      A Preliminary Order of Forfeiture was entered on August 20, 2018;

      3.          All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b )(1) and 21

U.S.C. § 853(n)(l );

      4.      There appears there is cause to issue a forfeiture order under 18

u.s.c. § 924(d);
      It is therefore ORDERED, DECREED, AND ADJUDGED that:

                                             1
         1.      The Motion for Final Order of Forfeiture is GRANTED.

         2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

              • Hi-Point Firearms, Model C9, 9mm Luger pistol, serial number:
                obliterated;

              • 4 7 Rounds Assorted Ammunition.

         3.     The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

         Dated this    f ~ ~ day ofNovember, 2018.




                                    Dana L. Christensen, Chief Judge
                                    United States District Court




                                             2
